DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 16 and 23.
Pending: 1-24. 
IDS
Applicant’s IDS(s) submitted on 02/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Allowable Subject Matter
Claim(s) 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are Hebig (US 20170117034 A1), Sinangil (US 20210158854 A1) and Agrawal (Ref. U).
Hebig discloses write assist circuitry is disclosed to assist a memory device in changing logical states during a write operation. The write assist circuit includes write assist circuits which can be coupled to a shared boost capacitor to provide write assistance to the memory device. The write assist circuit includes boost switch circuit to selectively couple one or more of the write assist circuits and the shared boost capacitor. The one or more write assist circuits, when coupled to the shared capacitor, provide negative bitline assistance by selectively driving one of its corresponding bitlines pairs to be negative during a write operation.
Sinangil discloses a computing device in some examples includes an array of memory cells, such as 8-transistor SRAM cells, in which the read bit-lines are isolated from the nodes storing the memory states such that simultaneous read activation of memory cells sharing a respective read bit-line would not upset the memory state of any of the memory cells. The computing device also includes an output interface having capacitors connected to respective read bit-lines and have capacitance that differ, such as by factors of powers of 2, from each other. The output interface is configured to charge or discharge the capacitors from the respective read bit-lines and to permit the capacitors to share charge with each other to generate an analog output signal, in which the signal from each read bit-line is weighted by the capacitance of the capacitor connected to the read bit-line. The computing device can be used to compute, for example, sum of input weighted by multi-bit weights.
Agrawal discloses silicon-based static random access memories (SRAM) and digital Boolean logic have been the workhorse of the state-of-the-art computing platforms. Despite tremendous strides in scaling the ubiquitous metal-oxide-semiconductor transistor, the underlying von-Neumann computing architecture has remained unchanged. The limited throughput and energy-efficiency of the state-of-the-art computing systems, to a large extent, result from the well-known von-Neumann bottleneck. The energy and throughput inefficiency of the von-Neumann machines have been accentuated in recent times due to the present emphasis on data-intensive applications such as artificial intelligence, machine learning, and cryptography. A possible approach towards mitigating the overhead associated with the von-Neumann bottleneck is to enable in-memory Boolean computations. In this paper, we present an augmented version of the conventional SRAM bit-cells, called the X-SRAM, with the ability to perform in-memory, vector Boolean computations, in addition to the usual memory storage operations. We propose at least six different schemes for enabling in-memory vector computations, including NAND, NOR, IMP (implication), XOR logic gates, with respect to different bit-cell topologies − the 8T cell and the 8+T Differential cell. In addition, we also present a novel ‘read-compute-store’ scheme, wherein the computed Boolean function can be directly stored in the memory without the need of latching the data and carrying out a subsequent write operation. The feasibility of the proposed schemes has been verified using the predictive transistor models and detailed Monte-Carlo variation analysis. As an illustration, we also present the efficacy of the proposed in-memory computations by implementing advanced encryption standard algorithm on a non-standard von-Neumann machine wherein the conventional SRAM is replaced by X-SRAM. Our simulations indicated that up to 75% of memory accesses can be saved using the proposed techniques.
 
Re: Independent Claim 1 (and dependent claim(s) 2-15), there is no teaching or suggestion in the prior art of record to provide:
a first compute-in-memory bitcell that includes a first pair of cross-coupled inverters having a first output node for a first stored bit and includes a first transmission gate connected between the first output node and a second plate of the shared capacitor, the first transmission gate being configured to close in response to a first input bit being true and to open in response to the first input bit being false: and
a second compute-in-memory bitcell that includes a second pair of cross-coupled inverters having a second output node for a second stored bit and includes a second transmission gate connected between the second output node and the second plate of the shared capacitor, the second transmission gate being configured to close in response to a second input bit being true and to open in response to the second input bit being false.

Re: Independent Claim 16 (and dependent claim(s) 17-22), there is no teaching or suggestion in the prior art of record to provide:
in a second bitcell, controlling a second pair of transmission gates to drive the second plate of the shared capacitor with a second multiplication signal responsive to a second multiplication of a second input bit with a second stored bit; and
sampling a second charge of the read bit line while grounding the second plate of the shared capacitor after the second multiplication to provide a second sampled charge of the read bit line.

Re: Independent Claim 23 (and dependent claim(s) 24), there is no teaching or suggestion in the prior art of record to provide:
a first set of compute-in-memory bitcells, each compute-in-memory bitcell in the first set of compute-in-memory bitcells having a first capacitor node connected to a second plate of the first shared capacitor; and
a second set of compute-in-memory bitcells, each compute-in-memory bitcell in the second set of compute-in-memory bitcells having a second capacitor node connected to a second plate of the second shared capacitor.
 
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov